Citation Nr: 1419010	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from February 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss, and denied service connection for tinnitus.  


FINDING OF FACT

The most probative evidence shows that the Veteran does not have tinnitus that had its onset in service, was manifest to a compensable degree within one year of discharge, or is otherwise related to his period of active duty, including noise exposure in service or service-connected hearing loss.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 

3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a notice letter dated in October 2007, issued prior to the rating decision on appeal, informed the Veteran of what the evidence must show to establish entitlement to service connection,  what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The correspondence also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service private and VA medical records, and also secured an examination and medical opinion in furtherance of the Veteran's claim.  The examination for the issue addressed in this decision is sufficient because it was based on a thorough clinical evaluation, consideration of the Veteran's contentions, and a review of the claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  
II.  Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as tinnitus (as an organic disease of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  A disability which is aggravated by a service-connected disability will be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310, Part 4 (2013).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, service treatment records do not reflect any complaints or treatment for tinnitus.  

A May 2007 VA outpatient report noted that the Veteran was seen for a "chief complaint . . . of tinnitus, onset began approximately 2 years ago."  He was referred for audiometry testing.  

In a June 2007 statement in support of his claim, the Veteran stated that his tinnitus had begun "many years ago."  
Upon VA audiology examination in October 2007, it was noted that the claims folder was reviewed.  The Veteran provided a history of military noise exposure that included working near jets on an aircraft carrier with no hearing protection.  He also gave a history of bilateral tinnitus that had its onset 2-3 years after separation from military service.  He denied other noise exposure.  The diagnosis was mild to moderate sensorineural hearing loss and tinnitus, bilaterally.  After reviewing the file and considering the Veteran's assertions, the examiner opined that it was less likely that the Veteran's currently manifest tinnitus was due to noise exposure in service, or his bilateral hearing loss because of its recent onset.  

In a November 2007 statement in support of claim, the Veteran reported that it "took about a couple of years before my ears started ringing off and on."  When he reported it to VA doctors, they "kept telling me it was allergies."  The doctors never wrote down ear trouble, but rather allergies.  

In his January 2009 notice of disagreement, the Veteran asserted that his complaint of tinnitus two years ago was not correct.  Rather, this was when he "finally took matters into [his] own hands and demanded a hearing test."  He remarked that he complained thirty years ago of the ringing in his ears, but that the doctors insisted it was allergies.  He also noted that the dozen men that he worked with at the post office filed claims twenty or thirty years after leaving the military but that their claims were granted.  

In his October 2009 VA Form 9, the Veteran stated that he could not see why medical records of his previous VA examination did not document his complaints of ringing in his ears.  However, of the "more than 10 men that [he] talked to, that filed claims of the same ear problems as mine, all of them filed claims 20 or more years after separation from military service and none of them had no previous records of ears complaints on their medical records and all 10 of their claims were approved."  

Based on the evidence of record, the Board finds the most probative evidence, the October 2007 VA examination report, shows that the Veteran's currently manifest tinnitus was not due to his military noise exposure, or his service-connected bilateral hearing loss.  Winsett v. West, 11 Vet. App. 420 (1998).  The clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service medical records, private medical records, and lay statements.  The Board has accorded it significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Veteran is competent to provide testimony as to having experienced ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to attribute that ringing to military noise exposure because that is a medical determination.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's opinion regarding the etiology of his tinnitus lacks probative value and does not constitute competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted tinnitus symptoms since his discharge from service, he did not report any such difficulties in service, and the medical records do not denote reports of tinnitus until 2007, more than 30 years after the Veteran's discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability).  Moreover, the Veteran's statements pertaining to the onset of his tinnitus have been inconsistent - seemingly changing based on what he believed he needed to say to have the claim granted.  For example, at his initial clinical evaluation in May 2007, he reported that tinnitus began two years prior.  He subsequently submitted a statement that it began 2-3 years after separation while noting that he had spoken to numerous colleagues who had their claims granted.  Based on these factors, which show inconsistency and interest in the Veteran's contentions related to his claim for VA benefits, the Board finds that he is not credible to the extent that he reports that he has had tinnitus since active service.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  Accordingly, the evidence does not support a finding of continuity of symptomatology following the in-service noise exposure as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).

In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that tinnitus was incurred in service or manifested to a compensable degree within one year following separation from service.  Consequently, the Board concludes that service connection for tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


